DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1,13 and their dependent claims under Garcia have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garcia in view of Lee US 2006/0124502.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,902,948 in view of Garcia et al. US 2017/0270274.  The previsouly allowed patent discloses a pill dispensing device and method for its use comprising storing and dispensing pills of various sizes using an enclosing disc and a rotatable disc. The previously allowed patent does not disclose all the of data entry currently claimed. As previously reject Garcia teaches all of he data entry features currently claimed. It would have been obvious to one skilled in the art to modify the system of the previously allowed invention because it allows for proper dispensing of the contained medicine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US 2017/0270274 in view of Lee US 2006/0124502.
Garcia discloses a method for operating a pill-dispensing device, the method comprising:
	(Re claim 1) “inputting via a user interface an identifier or a size of the pills of a first type” (para 0055-0056). “inputting via the user interface a first schedule of delivery for the pills of the first type” (para 0055-0056). “receiving an indication that the pill-dispensing device is configured to dispense pills of the first type according to the first schedule” (para 0055-0056, 0079).
	Garcia does not disclose controlling rotation of a rotatable disc relative to an enclosure disc enclosing a plurality of chambers.
	Lee teaches controlling rotation of a rotatable disc relative to an enclosure disc enclosing a plurality of chambers (40,52 figure 6).
	It would have been obvious to one skilled in the art to modify the system of Garcia to include controlling rotation of a rotatable disc relative to an enclosure disc enclosing a plurality of chambers because it allows for each container to dispense multiple types of medication further increasing the capacity of the dispenser for types of medication.
	(Re claim 2) “wherein inputting the size comprises inputting a length of the pills of the first type, a width of the pills of the first type, or a diameter of the pills of the first type” (para 0055-0056). Programming includes both the size and the shape.
	(Re claim 3) “a frequency at which the pills of the first type are to be dispensed” (para 0056). “one or more times of the day at which the pills of the first type are to be dispensed” (para 0056).
	(Re claim 4) “wherein the user interface comprises a local user interface” (110,111 para 0056 ‘permanent fixture and/or removable’).
	(Re claim 5) “the user interface comprises a remote user interface, the method further comprising: transmitting the identifier or the size of the pills of the first type and the first schedule to the pill-dispensing device” (110,111 para 0056 ‘permanent fixture and/or removable’, para 0084 ‘programming … from a remote location’).
	(Re claim 6) “wherein the user interface comprises a remote user interface, the method further comprising” (110,111 para 0056 ‘permanent fixture and/or removable’). “receiving a request for out-of-schedule dispensing of a pill of the first type” (figure 16, para 0081). “transmitting a signal from the user interface to dispense out-of-schedule a pill of the first type” (figure 16 para 0081).
	(Re claim 7) “maintaining a record over a specified time window of requests for out-of-schedule dispensing of the pills of the first type” (para 0081 ‘number of on-demand medications allowed over a pre-determined period of time’).
	(Re claim 8) “further comprising: inputting via the user interface an identifier or a size of the pills of the second type; inputting via the user interface a second schedule of delivery for the pills of the second type; and receiving an indication that the pill-dispensing device is configured to dispense pills of the second type according to the second schedule” (para 0055-0056).
	(Re claim 9) “a remote user interface, the method further comprising: transmitting the identifier or the size of the pills of the second type and the second schedule to the pill-dispensing device” (110,111 para 0056 ‘permanent fixture and/or removable’, para 0084 ‘programming … from a remote location’).
	(Re claim 10) “the second schedule at least partially overlaps the first schedule” Garcia dispenses a large number of different medicines based on a number of schedules which may or may not be overlapping.
	(Re claim 11) “wherein the first and the second schedules are non-overlapping” Garcia dispenses a large number of different medicines based on a number of schedules which may or may not be overlapping.
	(Re claim 12) “receiving an indication that medication pills of the first type are provided in a first chamber of the pill-dispensing device” (figure 14, para 0051,0055-0056).
	
	Garcia discloses a portal device for operating a pill-dispensing device, the portal device comprising:
(Re claim 13) “a processor; a communication module in communication with the processor; and a memory in communication with the processor and comprising instructions which, when executed by the processor” (para 0055-0056). “program the processor to: receive via a user interface an identifier or a size of the pills of a first type; receive via the user interface a first schedule of delivery for the pills of the first type; configure the communication module to transmit the identifier or the size of the pills of the first type and the first schedule to the pill-dispensing device” (para 0055-0056). “receive an indication that the pill-dispensing device is configured to dispense pills of the first type according to the first schedule” (para 0055-0056, 0079).
Garcia does not disclose controlling rotation of a rotatable disc relative to an enclosure disc enclosing a plurality of chambers.
	Lee teaches controlling rotation of a rotatable disc relative to an enclosure disc enclosing a plurality of chambers (40,52 figure 6).
	It would have been obvious to one skilled in the art to modify the system of Garcia to include controlling rotation of a rotatable disc relative to an enclosure disc enclosing a plurality of chambers because it allows for each container to dispense multiple types of medication further increasing the capacity of the dispenser for types of medication.

(Re claim 14) “wherein the size comprises a length of the pills of the first type, a width of the pills of the first type, or a diameter of the pills of the first type” (para 0055-0056). Programming includes both the size and the shape.
	(Re claim 15) “a frequency at which the pills of the first type are to be dispensed; and one or more times of the day at which the pills of the first type are to be dispensed” (para 0056).
	(Re claim 16) “the instructions further program the processor to: receive a request for out-of-schedule dispensing of a pill of the first type; and in response to a user input via the user interface, configure the communication module to transmit a signal to the pill-dispensing device to dispense out-of-schedule a pill of the first type” (figure 16 para 0081, 0055-0056).
	(Re claim 17) “maintain a record over a specified time window of requests for out-of-schedule dispensing of the pills of the first type; and in response to a user request via the user interface, display the record” (para 0081 ‘number of on-demand medications allowed over a pre-determined period of time’).
	(Re claim 18) “via the user interface an identifier or a size of the pills of the second type; receive via the user interface a second schedule of delivery for the pills of the second type; configure the communication module to transmit the identifier or the size of the pills of the second type and the second schedule to the pill-dispensing device; and receive an indication that the pill-dispensing device is configured to dispense pills of the second type according to the second schedule” (para 0055-0056).
	(Re claim 19) “the second schedule at least partially overlaps the first schedule” Garcia dispenses a large number of different medicines based on a number of schedules which may or may not be overlapping.
	(Re claim 20) “the first and the second schedules are non-overlapping” Garcia dispenses a large number of different medicines based on a number of schedules which may or may not be overlapping.
	(Re claim 21) “receive an indication that medication pills of the first type are provided in a first chamber of the pill-dispensing device” (figure 14, para 0051,0055-0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0022876, 5,845,816 and 8,152,020.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655